 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8
                              WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 9

10          ROBERT A. WEAN                                   CASE NO. C19-1630 MJP

11                                Plaintiff,                 ORDER DENYING PLAINTIFF’S
                                                             MOTION FOR A TEMPORARY
12                 v.                                        RESTRAINING ORDER AND/OR
                                                             PRELIMINARY INJUNCTION
13          US BANK NATIONAL
            ASSOCIATION,
14
                                  Defendants.
15

16

17
            THIS MATTER comes before the Court on Plaintiff’s Motion for a Temporary
18
      Restraining Order (Dkt. No. 4.) Having considered the Motion, the Response (Dkt. No. 24),
19
      the Reply (Dkt. No. 28), and all related papers, the Court DENIES Plaintiff’s Motion.
20
                                                Background
21
            On June 15, 2006, Plaintiff, Robert Wean, borrowed $528,000 from Homefield Financial
22
     Incorporated, secured by a deed of trust on his home in Kirkland, WA. (Dkt. No. 5, Declaration
23
     of Robert A. Wean (“Wean Decl.”), Ex. A; Dkt. No. 6, Declaration of Christina L. Henry
24

     ORDER DENYING PLAINTIFF’S MOTION FOR A TEMPORARY RESTRAINING ORDER AND/OR
     PRELIMINARY INJUNCTION - 1
 1   (“Henry Decl.”), Ex. B.) On August 31, 2007, Plaintiff filed a Chapter 7 bankruptcy petition in

 2   the United States Bankruptcy Court for the Western District of Washington, receiving a

 3   bankruptcy discharge pursuant to 11 U.S.C. § 727 on December 7, 2007. (Henry Decl., Exs. C,

 4   E.) Homefield Financial obtained an order of relief from the bankruptcy stay, retaining its

 5   interest in the property even though Plaintiff’s personal debts were discharged. (Henry Decl., at

 6   ¶ 5, Ex. D.)

 7          For the next twelve years, Homefield Financial and its successors in interest attempted to

 8   foreclose on the property, sending Plaintiff notices and setting trustee’s sales in 2008, 2010,

 9   2014, 2015, 2016, and 2019. (Dkt. No. 24, Declaration of Roberto Montoya (“Montoya Decl.”)

10   Exs. E, L-1, M-6, N-1, O-1; Henry Decl., Ex. G.) In response to each of these planned trustee’s

11   sales, Plaintiff requested repayment plans, mediation, or filed for bankruptcy, which served to

12   cancel each of the sales. (Montoya Decl., Ex. K-3 at 1, L-2, M-7, H-1, I-1, I-3, O-2.) In his

13   requests for loan modifications, Plaintiff repeatedly implied that he was interested in keeping the

14   property. When Plaintiff applied for a loan modification under the Home Affordable

15   Modification Program (“HAMP”) on June 28, 2010, he submitted a hardship affidavit that stated:

16   “Due to bad economy and company downsizing – became unemployed. Since then have gained

17   employment & financially things have stabilize[d].” (Id., Ex. L-2.) He then updated his

18   application the following month, stating that he would “be happy to furnish a Letter of

19   Employment from my new employer for verification.” (Id., Ex. L-3.) Plaintiff provided another

20   hardship affidavit when he applied for another HAMP loan modification on May 8, 2015. (Id.,

21   Ex. N-2.) In a letter to creditors dated February 15, 2019, Plaintiff wrote:

22          I have been actively trying to negotiate a loan modification since 2008 . . . . I would like
            to live in this home and [am] willing to negotiate terms that will help us continue to make
23          that a reality. I would like to have our payments lowered and would like to secure a new
            loan with better terms to help us remain in our home.
24

     ORDER DENYING PLAINTIFF’S MOTION FOR A TEMPORARY RESTRAINING ORDER AND/OR
     PRELIMINARY INJUNCTION - 2
 1   (Id., Ex. Q-5.) And in May 2015, Plaintiff applied for a modification through the Home

 2   Affordable Modification Program (“HAMP”), certifying that he was seeking a modification in

 3   order to keep or sell the property. (Id. at N-2.) In spite of Plaintiff’s multiple applications for

 4   loan modification, Plaintiff did not make any payments in furtherance of his modification

 5   agreements. 1

 6            On June 5, 2019 Defendants issued a new Notice of Trustee’s Sale (“NOTS”), which,

 7   pursuant to the instant Motion, Defendants have agreed to delay to November 22, 2019. (Henry

 8   Decl., at ¶ 8, Ex. G; Dkt. No. 13.) Plaintiff now seeks a TRO to halt the pending trustee’s sale,

 9   arguing that the applicable six-year statute of limitations under RCW 4.16.040 has lapsed.

10                                                      Discussion

11            A TRO is an “extraordinary remedy never awarded as of right.” Winter v. Natural Res.

12   Def. Council, Inc., 555 U.S. 7, 24 (2008). To obtain a TRO, Plaintiff must show: (1) a strong

13   likelihood of success on the merits, (2) a likelihood that he will suffer irreparable harm in the

14   absence of preliminary relief, (3) that the balance of equities is in his favor, and (4) that the

15   requested relief is in the public interest. Id. at 20. Likelihood of success on the merits is the

16   “most important” factor, and “if a movant fails to meet this ‘threshold inquiry,’ the court need

17   not consider the other factors. Disney Enterprises, Inc. v. VidAngel, Inc., 869 F.3d 848,856 (9th

18   Cir. 2017) (quoting Garcia v. Google, Inc., 786 F.3d 733, 740 (9th Cir. 2015).) Here, Defendants

19   only contest Plaintiff’s likelihood of success on the merits. (See Dkt. No. 24.)

20   //

21   //

22   //

23   1
       The Parties dispute whether Plaintiff made a payment on October 4, 2013. (Dkt. No. 24 at 6; Dkt. No. 28 at 2-3.)
     Plaintiff contends that if any payment was made, it was taken from his account involuntarily. (Dkt. No. 28 at 2-3.)
24

     ORDER DENYING PLAINTIFF’S MOTION FOR A TEMPORARY RESTRAINING ORDER AND/OR
     PRELIMINARY INJUNCTION - 3
 1          A. Likelihood of Success on the Merits

 2          In Washington, a promissory note and a deed of trust are written contracts subject to the

 3   six-year statute of limitations under RCW 4.16.040. Cedar W. Owners Ass'n v. Nationstar

 4   Mortg., LLC, 7 Wn.App.2d 473, 482 (2019). The statute of limitations begins at the date of

 5   discharge of a borrower’s personal liability in bankruptcy. Edmundson v. Bank of Am., 194 Wn.

 6   App. 920, 931 (2016); Westar Funding, Inc. v. Sorrels, 157 Wn. App. 777, 785, as amended on

 7   denial of reconsideration (Nov. 9, 2010). Plaintiff obtained a bankruptcy discharge on December

 8   7, 2007. (Henry Decl., at ¶ 6, Ex. E.) Therefore, unless the statute of limitations is tolled or the

 9   Plaintiff acknowledges the debt, the statute of limitations ended on December 7, 2013. The

10   Defendants contend that both occurred here. (Dkt. No. 24 at 10-17.)

11      1. Tolling the Statute of Limitations

12          Defendants argue that the bankruptcy and foreclosure proceedings tolled the statute of

13   limitations period for a minimum of five years, four months, and 20 days. (Dkt. No. 24 at

14   14-15.) Under Washington law, “[t]he commencement of a nonjudicial foreclosure proceeding

15   tolls the six-year statute of limitations period.” Cedar W., 7 Wn.App.2d at 488; Bingham v.

16   Lechner, 45 P.3d 562, 568 (Wash. Ct. App. 2002). Bankruptcy petitions also operate to stay

17   proceedings and, in Washington, toll the statute of limitations. Thacker v. Bank of New York

18   Mellon, No. 18-5562 RJB, 2019 WL 1163841, at *6 (W.D. Wash. Mar. 13, 2019) (citing 11

19   U.S.C. § 362(a)(3); Merceri v. Deutsche Bank AG, 2 Wn.App. 143, 154 (2018)).

20          Plaintiff contends that a voluntarily withdrawn or dismissed judicial foreclosure action is

21   a “legal nullity” that should not operate to toll the statute of limitations. (Id. at 6.) However,

22   “Washington courts have long recognized that the initiation of non-judicial foreclosure

23   proceedings tolls the statute of limitations on the foreclosure of the subject property.” Hoffman

24

     ORDER DENYING PLAINTIFF’S MOTION FOR A TEMPORARY RESTRAINING ORDER AND/OR
     PRELIMINARY INJUNCTION - 4
 1   v. PennyMac Holdings, LLC, No. C17-1062JLR, 2018 WL 6448779, at *5 (W.D. Wash. Dec.

 2   10, 2018); see also Bingham, 111 Wn. App. at 128 (stating that a party’s “filing of [non-judicial]

 3   foreclosure proceedings . . . tolled the statute of limitations”). This includes “multiple,

 4   incomplete, non-judicial foreclosure proceedings.” Fujita v. Quality Loan Serv. Corp. of Wash.,

 5   No. C16-925-TSZ, 2016 WL 4430464, at *2 (W.D. Wash. Aug. 22, 2016); see also Edmundson,

 6   194 Wn. App. at 930 (tolling of the statute of limitations on foreclosure occurs when a lender

 7   advises the borrower of its intent to “resort to the remedies of the Deeds of Trust Act” by sending

 8   a written notice of default via certified mail to the borrower). The Court finds that the many

 9   foreclosure proceedings in this case tolled the statute of limitations.

10          Plaintiff also challenges Defendants’ calculations, concluding that instead of the 1,966

11   tolling days Defendants have calculated, the tolling period should total no more than 1,275 days.

12   (Dkt. No. 28 at 7.) But Plaintiff offers start and stop dates for the tolling windows that are

13   unsupported by the record. (Compare, e.g., Dkt. No. 28 at 7 (stating a Notice of Default was

14   filed on November 28, 2007, with Montoya Decl., Ex. K-1 at 1 (the Notice of Default, dated

15   September 3, 2007.)

16          Although Plaintiff’s arguments are unsuccessful, Defendants’ calculations nevertheless

17   fail to place the current planned foreclosure sale within the statute of limitations. Plaintiff

18   received a bankruptcy discharge on December 7, 2007 (Henry Decl., at ¶ 6, Ex. E), meaning that

19   without tolling, the six-year statute of limitations expired on December 7, 2013. RCW

20   § 7.28.040. Even if the Court were to adopt Defendants’ proposed tolling calculations of five

21   years, four months, and 20 days, (Dkt. No. 24 at 14-15), the current foreclosure sale was initiated

22   on June 5, 2019, several days after April 27, 2019, when the statute of limitations would have

23   ended. (Henry Decl., at ¶ 8, Ex. G; Dkt. No. 13.) As explained more fully below, the Court

24

     ORDER DENYING PLAINTIFF’S MOTION FOR A TEMPORARY RESTRAINING ORDER AND/OR
     PRELIMINARY INJUNCTION - 5
 1   finds that the planned foreclosure sale is within the statute of limitations only because Plaintiff

 2   restarted the statute when he applied for loan modifications.

 3      2. Acknowledgment of the Debt

 4          Plaintiff’s June 28, 2010 and May 8, 2015 applications for loan modification under the

 5   HAMP program restarted the statute of limitations. (Montoya Decl., Exs. L-2, L-3); Thacker,

 6   2019 WL 1163841, at *6. An action barred by the six-year statute of limitations applicable to

 7   contracts can be pursued where there is a “written acknowledgment or promise signed by the

 8   debtor that recognizes the debt’s existence, is communicated to the creditor, and does not

 9   indicate an intent not to pay.” In re Tragopan Properties, LLC, 164 Wn. App. 268, 273 (2011).

10   Before the period has run, the “legal action must be upon the original debt or upon the paper

11   evidencing it,” and “any acknowledgment of the debt should necessarily infer an agreement to

12   pay it, unless something in the acknowledgment leads to a contrary conclusion.” Id. In his

13   HAMP applications Plaintiff acknowledged his debt, provided a signed hardship affidavit, and

14   did not indicate an intent not to pay the debt. (Montoya Decl., Exs. L-2, L-3)

15          Plaintiff argues that his applications for a loan modification was in fact a statement of his

16   intent not to pay the original debt, (Dkt. No. 28 at 4) but provides no evidence that loan

17   modification pursuant to HAMP would have eliminated the debt obligation, rather than simply

18   decreasing monthly payments. Further, in his applications, Plaintiff appears eager to make

19   payments on the debt, stating that he “gained employment & financially things have

20   stabilize[d],” offering in an update a month later that he would “be happy to furnish a Letter of

21   Employment from my new employer for verification.” (Montoya Decl., Exs. L-2, L-3.) Plaintiff

22   has simply presented no evidence that contradicts the “necessary[y] inference” the Court must

23   make upon Plaintiff’s acknowledgement of the debt. Tragopan, 164 Wn. App. at 273. Plaintiff’s

24

     ORDER DENYING PLAINTIFF’S MOTION FOR A TEMPORARY RESTRAINING ORDER AND/OR
     PRELIMINARY INJUNCTION - 6
 1   2010 and 2015 applications for loan modification under the HAMP program therefore restarted

 2   the statute of limitations, extending the limitations period an additional six-years from Plaintiff’s

 3   second HAMP application to May 8, 2021.

 4                                               Conclusion

 5          Because Plaintiff’s loan applications restarted the statute of limitations in 2010 and 2015,

 6   the Court finds that the statute of limitations on Defendants’ foreclosure action has not run. The

 7   Court therefore DENIES Plaintiff’s Motion for a Temporary Restraining Order and/or

 8   Preliminary Injunction.

 9

10          The clerk is ordered to provide copies of this order to all counsel.

11          Dated December 3, 2019.



                                                           A
12

13
                                                           Marsha J. Pechman
14                                                         United States District Judge

15

16

17

18

19

20

21

22

23

24

     ORDER DENYING PLAINTIFF’S MOTION FOR A TEMPORARY RESTRAINING ORDER AND/OR
     PRELIMINARY INJUNCTION - 7
